Citation Nr: 1026381	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-13 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorders, to include depression and posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from June 1971 to May 
1974 as a Field Artillery Basic in the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
claim was previously characterized as service connection for 
depression, character disorder with drug abuse and sociopathic 
tendency.  The Board has recharacterized the issue to more 
accurately reflect the issue in light of Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009), as a claim for a mental disorder must be 
considered a claim for any mental disability that may reasonably 
be construed in light of a veteran's description of the claim.  
Thus, this claim will herein be referred to as a claim for an 
acquired psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran filed a claim for entitlement to service connection 
for severe depression in September 2005.  There are VA medical 
records that include the diagnosis of and treatment for a major 
depressive disorder with suicidal ideations.  The medical records 
also reflect a diagnosis of antisocial personality disorder.  

In March 2007, the Veteran stated his intent to pursue a claim 
for posttraumatic stress disorder (PTSD) in addition to his claim 
for depression.  The RO sent the Veteran a letter in April 2007 
inquiring as to whether he wished to pursue a PTSD claim and 
enclosed a VA Form 21-4138.  The Veteran completed and returned 
this form within the same month, advised that he did not have any 
psychiatric condition before entering service, and averred that 
they started when his Captain continually threatened to put him 
in prison.  Unfortunately, the claim for PTSD was not further 
developed.

The Veteran's service treatment records are associated with the 
claims folder and reflect treatment for drug abuse.  He was 
placed on a medical profile in August 1973 due to his drug and 
alcohol abuse; he was not to carry a weapon on duty.  The profile 
was continued in November 1973 and the Veteran was transferred to 
Munson Army Hospital for a rehabilitation program.  He was 
determined to have improperly used morphine, heroin, and opiates 
in April 1974.  After treatment, the diagnosis of character 
disorder, moderate, with drug abuse and sociopathic tendency, was 
rendered and the Veteran was discharged as unfit for duty.  
Unfortunately, his service personnel records are not associated 
with the claims folder.  Due to the allegations the Veteran made 
about receiving threats from his Captain in Germany, his service 
personnel records must be obtained prior to a resolution of this 
claim.  

The Board also finds that the Veteran is entitled to a 
psychiatric examination. Specifically, the Veteran is currently 
diagnosed as having various mental disorders and his service 
treatment records reflect treatment for mental disorders.  The 
Veteran is competent to testify as to the presence of observable 
symptomatology and his testimony may be considered an indication 
that the current disability may be associated with his service in 
light of the service treatment records.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Consequently, this claim must 
also be remanded for additional development of the medical record 
pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request more 
specific information with respect to his 
alleged in-service stressor(s).  If he 
provides any information that may allow 
for verification of a specific incident, 
contact the appropriate records custodians 
and perform all necessary development.
2.	Obtain the Veteran's service personnel 
records to determine if he had a change in 
his performance while serving in Germany.  
If a negative response is received to 
requests for records, associate that 
response with the claims folder.
3.	If any in-service stressor is corroborated 
and/or if it is shown in the personnel 
records that there was a change in 
performance during service in Germany, 
prepare a report to be provided to a VA 
examiner for psychiatric evaluation 
outlining the corroborated in-service 
stressor(s).
4.	Thereafter, schedule the Veteran for a 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disabilities.  The claims folder must be 
made available to the examiner and his/her 
review of the claims folder must be noted 
in the examination report.  The examiner 
should perform all necessary testing and 
render all appropriate diagnoses.  The 
examiner is specifically requested to 
comment on any corroborated in-service 
stressor as delineated by the RO/AMC as 
well as on the Veteran's history of drug 
abuse and personality problems during 
service.  For each disability diagnosed, 
please state whether it is at least as 
likely as not related to service and/or an 
event that occurred during service.  All 
opinions and conclusions expressed must be 
supported by a detailed rationale.  If 
PTSD is diagnosed, the examiner must 
specifically state what stressor(s) the 
diagnosis is based upon.  If the examiner 
determines that a medically-sound opinion 
cannot be reached without resorting to 
speculation, it is requested that an 
explanation as to why that is so be 
included.
5.	When the development requested has been 
completed,  review the case on the basis 
of the additional evidence.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



